CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS [ ], HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. EXHIBIT Chordiant Software, Inc. Fiscal Year 2010 Executive Incentive Bonus Plan This Fiscal Year 2010 Executive Incentive Bonus Plan (the “Plan”) will cover all Executive Officers and Vice Presidents of the Company (except for the Company’s Senior Vice President and General Manager, Worldwide Client Services; Senior Vice President, Sales; Vice President, General Counsel and Secretary; as well as individuals on commission plans).Bonuses under this Plan will be calculated and paid (if applicable) based on the Company’s financial results as filed on Forms 10-Q and 10-K (and the associated non-GAAP reconciliations historically included in a press release and filed on a Form 8-K at the end of each fiscal quarter) for the Company’s 2010 fiscal year versus the Company’s fiscal year 2010 operating plan on three quantitative measures: Bookings, Revenue, and Non-GAAP Operating Income (all as defined below). General Bonuses will be calculated and paid quarterly using year-to-date numbers. Each quarter, a participant is eligible to receive a bonus equal to twenty-five percent (25%) of his or her annual bonus target for each plan component, subject to “catch-up” payments described below.Payments for any given quarter will include any cumulative “catch up” payment for any prior quarter(s) shortfall and will be limited to a maximum of 100% of the participant’s bonus target for the year-to-date period. At the end of the 2010 fiscal year, the Company will evaluate its attainment on the aforementioned three quantitative measures against its fiscal year 2010 operating plan. Payment for attainment in excess of 100% of the annual goals for such measures under the fiscal year 2010 operating plan will be paid at the end of the fiscal year. A participant’s total bonus payments under this Plan shall not exceed 200% of his or her fiscal year 2010 bonus target. Plan
